Citation Nr: 1820537	
Decision Date: 04/04/18    Archive Date: 04/16/18

DOCKET NO.  14-22 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for pelvic adhesive disease (PAD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T.Y. Hawkins, Counsel






INTRODUCTION

The Veteran served on active duty with the Marine Corps from May 1977 to May 1980.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied the Veteran's request for a compensable disability rating for PAD.  In an April 2014 rating decision, the RO assigned a temporary 100 percent disability rating from February 1, 2011 through March 31, 2011, for a period of convalescence following gynecological surgery in excess of 21 days under 38 C.F.R. § 4.29 (2017).  A 10 percent rating resumed again from April 1, 2011, until June 10, 2014, when the Veteran was again granted a period of total convalescence through July 31, 2014.  On August 1, 2014, the 10 rating was resumed.

In a November 2016 decision, the Board granted the Veteran a 10 percent disability rating for PAD for the entirety of the period on appeal (i.e., since January 25, 2011) and remanded the claim to the RO/Agency of Original Jurisdiction (AOJ) for a new VA examination to determine whether she was entitled to a disability rating in excess of 10 percent at any time during the period on appeal (because a higher schedular rating is available, the issue remains in appellate status).  As there has been substantial compliance with the Board's remand directives, the Board finds there is sufficient evidence to adjudicate the claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDING OF FACT

The most probative evidence of record demonstrates that, throughout the period on appeal, the Veteran's PAD has been manifested by no greater than symptoms requiring continuous treatment for chronic abdominal pain.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent for PAD were not met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (West 2012); 38 C.F.R. §§ 3.159, 3.321, 4.40, 4.45, 4.59, 4.116, Diagnostic Code 7614 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Analysis

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, and by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries, and the residual conditions in civilian occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C. § 1155 (West 2012); 38 C.F.R. § 4.1 (2017).  

Separate Diagnostic Codes (DC) identify the various disabilities and the criteria for specific ratings.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2017).

The Veteran was granted service connection for PAD in a January 2004 rating decision, in which the AOJ afforded her a noncompensable evaluation, effective August 4, 2003.  In January 2011, she submitted her claim for an increase in the disability rating.  

Disorders under DC 7614, for disease, injury or adhesions of the fallopian tube, are rated pursuant to the General Rating Formula for Female Reproductive Organs. Under these criteria, a noncompensable rating is assigned for symptoms that do not require continuous treatment;  a 10 percent rating is assigned for symptoms that require continuous treatment; and a 30 percent maximum rating is assigned for symptoms not controlled by continuous treatment.  38 C.F.R. § 4.116, DC 7614.  The highest schedular rating available under DC 7614 is 30 percent.
 
During the course of the appeal, the Veteran was afforded two VA examinations.  During a March 2011 examination, the examiner diagnosed her as having had laparoscopic lysis of adhesions that had progressed to PAD.  It was noted that she had undergone a pelvic surgery around 1977, and a second one in February 2011. However, the examiner did not answer the question regarding whether her symptoms required continuous treatment or were not controlled by continuous treatment.

Treatment records following the March 2011 VA examination show that the Veteran complained of continuous abdominal pain with constant nausea and cramping.  In her substantive appeal to the Board, she also reported taking daily over-the-counter pain relievers to control her pain and discomfort, regulating her activity and said that the PAD required continuous treatment (medication) to control her symptoms.  As discussed above, based on her contentions, the Board granted her a 10 percent disability rating for PAD, effective January 25, 2011, and remanded the claim for another examination to determine whether a higher, 30 percent rating was warranted at any time during the appeal.

Also of record is a February 2017 Disability Benefits Questionnaire completed by the Veteran's physician, Arturo Romero, M.D.  He noted that, in addition to her two prior surgeries, she had undergone a third gynecologic surgery for lysis of adhesions in June 2014.  He thus opined that her symptoms required continuous treatment as a result of abdominal pain.  Dr. Romero added that her disability caused her moderate, low abdominal pelvic pain, restricting her mobility, flexibility and requiring rest periods.

In May 2017, the Veteran was afforded a second VA examination.  While it noted her recently diagnosed conditions and treatment, the examiner, based upon her statement of taking over-the-counter pain medication every night for lower abdominal pain, clearly indicated that her symptoms required continuous treatment, but never said that her symptoms were not controlled by continuous treatment.  The Veteran said that she experienced intermittent lower abdominal pain, but self-treated at night with one (1) ibuprofen tablet and awakened with no pain.  Moreover, during a February 2017 visit with her private physician, he advised her of her options regarding the lower abdominal pain and told her that she could try hormonal treatment, laparoscopy or observation; she chose to be conservative and simply observe the condition.  

Thus, based upon the complete evidence of record, the Board finds that the symptoms of the Veteran's PAD are more accurately evaluated under the current 10 percent disability rating under DC 6416.  While the evidence shows that the service-connected disability results in moderate pain and pelvic pressure, there has been no probative evidence presented to show that the symptoms from her disability are not controlled by continuous treatment.    

 Accordingly, in the absence of any evidence of unusual or exceptional circumstances beyond what is contemplated by the assigned schedular disability evaluations, the preponderance of the evidence is against the Veteran's claim.


ORDER

Entitlement to a disability rating in excess of 10 percent for PAD is denied.



____________________________________________
M. TENNER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


